 

Exhibit 10.1



Avalara, Inc.

Executive Employment Agreement



This Executive Employment Agreement (this “Agreement”) is entered into as of
April 1, 2020, by and between Ross Tennenbaum (“Executive”) and Avalara, Inc., a
Washington corporation (the “Company). As of the Effective Date (as defined
below), this Agreement shall supersede and replace in its entirety the Executive
Employment Agreement dated March 4, 2019 previously entered into by the parties.

Certain capitalized terms in this Agreement have the meanings set forth in
Appendix A attached to this Agreement, which is incorporated into this Agreement
in its entirety.

1. EMPLOYMENT

1.1           Position

The Company agrees to employ Executive, and Executive agrees to accept
employment by the Company as its Chief Financial Officer. Subject to
Section 3.3, changes may be made from time to time by the Company in its sole
discretion to the duties, reporting relationships and title of Executive.
Executive will perform the duties as are commensurate and consistent with
Executive’s position and will devote Executive’s full working time, attention
and efforts to the Company and to discharging the responsibilities of
Executive’s position, and such other duties as may be assigned from time to time
by the Company that relate to the business of the Company and are reasonably
consistent with Executive’s position. Executive agrees to comply with the
Company’s standard policies and procedures, including the Company’s Proprietary
Information and Inventions Agreement previously executed by Executive and with
all applicable laws and regulations.

1.2           Outside Activities

During Executive’s employment, Executive will not engage in any business
activity that, in the reasonable judgment of the Company’s Board of Directors
(the “Board”), conflicts with the duties of Executive under this Agreement,
whether or not such activity is pursued for gain, profit or other advantage.
During Executive’s employment, Executive further agrees not to assist any person
or organization in competing with the Company, in preparing to compete with the
Company or in hiring any employees of the Company. In signing this Agreement,
Executive warrants that Executive is available to perform his duties at the
Company without restriction, conflict of interest or breach of any contract or
obligation Executive may have entered into with a third party (such as a former
employer).

1.3           Term

Unless earlier terminated as provided in this Agreement, the term of this
Agreement shall begin on April 1, 2020 (the “Effective Date”) and terminate four
years from the Effective Date.

 

 

2. COMPENSATION AND BENEFITS

The Company agrees to pay or cause to be paid to Executive and Executive agrees
to accept in exchange for the services rendered hereunder the following
compensation and benefits:

2.1 Annual Salary

Executive’s compensation shall consist of an annual base salary (the “Salary”)
of $380,000, payable in semi-monthly installments in accordance with the payroll
practices of the Company. The Salary may be subject to periodic change while
Executive is employed hereunder.

2.2           Bonus and Equity Awards

(a)            Bonus. Executive shall be eligible to participate in the
Company’s incentive bonus plans as may be adopted from time to time by the Board
(or the Compensation and Leadership Development Committee thereof (the
“Committee”)), subject to and in accordance with the terms and conditions of
such plans. Executive shall be eligible to receive an annual target bonus of 75%
of Salary.

(b)            Restricted Stock Units. Executive has previously been granted
restricted stock units (“RSUs”) to acquire shares of the Company’s Common Stock
under the Company’s 2018 Equity Incentive Plan (the “2018 Plan”). 

(c)            Stock Options.  Executive has previously been granted options to
purchase shares of the Company’s Common Stock under the 2018 Plan (“Options”).

Furthermore, Executive may be eligible to receive additional equity awards
during Executive’s employment, based on the recommendation of the Chief
Executive Officer and approval of the Board (or the Committee).

2.3           Benefits

Executive shall be eligible to participate, subject to and in accordance with
applicable eligibility requirements, in such employee benefit plans, policies,
programs and arrangements as are generally provided to the Company’s other
similarly situated executives, which shall include, at a minimum, basic health,
dental and vision insurance.

2.4 Vacation and Other Paid Time-Off Benefits

Each calendar year, Executive shall be entitled to at least four (4) weeks of
paid vacation and sick days per year, in accordance with the plans, policies,
programs and arrangements of the Company applicable to similarly situated
executives of the Company generally. Executive also shall be provided such
holidays as the Company makes available to all of its other employees.

- 2 -

 

3. TERMINATION

3.1 Employment at Will

Executive acknowledges and understands that employment with the Company is at
will and can be terminated by either party for no reason or for any reason not
otherwise specifically prohibited by law. Nothing in this Agreement is intended
to alter Executive’s at-will employment status or obligate the Company to
continue to employ Executive for any specific period of time, or in any specific
role or geographic location. Except as expressly provided for in this Agreement,
upon any termination of employment, Executive shall not be entitled to receive
any payments or benefits under this Agreement other than unpaid Salary earned
through the date of termination and unused vacation that has accrued as of the
date of Executive’s termination of employment that would be payable under the
Company’s standard policy.

3.2           Automatic Termination on Death or Total Disability

This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or Total Disability of Executive. “Total
Disability” shall mean Executive’s inability, with reasonable accommodation, to
perform the duties of Executive’s position for a period or periods aggregating
ninety (90) days in any period of one hundred eighty (180) consecutive days as a
result of physical or mental illness, loss of legal capacity or any other cause
beyond Executive’s control. Executive and the Company hereby acknowledge that
Executive’s ability to perform Executive’s duties is the essence of this
Agreement. Termination hereunder shall be deemed to be effective (a) at the end
of the calendar month in which Executive’s death occurs or (b) immediately upon
a determination by the Board (or the Committee) of Executive’s Total Disability.
In the case of termination of employment under this Section 3.2, Executive shall
not be entitled to receive any payments or benefits under this Agreement other
than unpaid Salary earned through the date of termination and unused vacation
that has accrued as of the date of Executive’s termination of employment that
would be payable under the Company’s standard policy.

3.3 Termination of Employment Without Cause or for Good Reason

(a)            If (1) the Company terminates Executive’s employment without
Cause or (2) Executive resigns for Good Reason (both as defined in Appendix A),
then Executive shall be entitled to receive the following termination payments
and benefits; provided, however, that this Section 3.3 shall not apply to, and
shall have no effect in connection with, any termination to which Section 3.2 of
this Agreement applies:

 (i)            an amount equal to six (6) months’ Salary at the rate in effect
immediately prior to termination (or, if Executive terminates employment for
Good Reason due to a material reduction in Executive’s then-in-effect base
Salary, immediately prior to such reduction); provided, however, that in the
event such termination occurs within twelve (12) months following a Change in
Control, such amount shall be equal to twelve (12) months’ Salary, such amount
payable to Executive in accordance with the terms below;

 (ii)            in the event such termination occurs within twelve (12) months
following a Change in Control, an amount equal to Executive’s target bonus for
the calendar year in which such termination occurs, such amount pro-rated for
the number of full months worked in such calendar year prior to termination and
payable to Executive in accordance with the terms below;

- 3 -

 

 (iii)            if Executive and his spouse and eligible children are entitled
to, and timely (and properly) elect to, continue their coverage (or the coverage
of any one of them) under the Company’s group health plans pursuant to Section
4980B of the Internal Revenue Code of 1986, as amended (“COBRA”), the Company
shall pay the premiums (or reimburse Executive for any premiums paid by
Executive (or Executive’s spouse or eligible children)) for such COBRA
continuation coverage for a period of six (6) months following the last day of
the month containing Executive’s date of termination (“COBRA Continuation Date”)
or until Executive is no longer entitled to COBRA continuation coverage under
the Company’s group health plans, whichever period is shorter; provided,
however, that in the event such termination occurs within twelve (12) months
following a Change in Control, such COBRA continuation coverage shall be for a
period of twelve (12) months following the COBRA Continuation Date or until
Executive is no longer entitled to COBRA continuation coverage under the group
health plans of the Company or, if applicable, those of a Successor Company,
whichever period is shorter. Notwithstanding the foregoing or any other
provision in this Agreement to the contrary, the Company may unilaterally amend
this Section 3.3(a)(iii) or eliminate the benefit provided hereunder to the
extent it deems necessary to avoid the imposition of excise taxes, penalties or
similar charges on the Company or any of its subsidiaries or affiliates,
including, without limitation, under Section 4980D of the Code;

 (iv)            in the event such termination occurs within twelve (12) months
following a Change in Control, full acceleration of Executive’s then unvested
equity awards that vest based on continued employment or service (the payments
and benefits set forth in Section 3.3(a)(i)-(iv) are collectively referred to
herein as “Severance Payments”); and

 (v)            unpaid Salary earned through the date of termination and unused
vacation that has accrued and would be payable under the Company’s standard
policy (collectively, the “Accrued Obligations”), payable in a lump sum on the
next regularly scheduled payroll date following the date on which Executive’s
employment terminated.

(b)            As a condition to receiving the payments and benefits under this
Section 3.3 other than the Accrued Obligations, Executive must timely execute
(and not revoke within the applicable revocation period specified therein) a
general release and waiver of all claims against the Company, which release and
waiver shall be in a form acceptable to the Company, and in substantially the
form attached hereto as Appendix B (the “Release”). To be timely, the Release
must become effective (i.e., Executive must have executed the Release and any
revocation period must have expired without Executive’s revoking the Release) no
later than sixty (60) days (or such earlier date specified in the Release) after
Executive’s date of termination (the “Release Deadline”). If the Release does
not become effective and irrevocable by the Release Deadline, Executive will not
have any right or entitlement to any of the Severance Payments described in this
Section 3.3. In addition, payment of the amounts and benefits under this Section
3.3 is contingent on Executive’s full and continued compliance with the
Company’s Proprietary Information and Inventions Agreement, as the same may be
amended from time to time.

(c)            Notwithstanding the foregoing, termination of employment by
Executive will not be for Good Reason unless (1) Executive notifies the Company
in writing of the existence of the condition that Executive believes constitutes
Good Reason within thirty (30) days of the initial existence of such condition
(which notice specifically identifies such condition), (2) the Company fails to
remedy such condition within thirty (30) days after the date on which it
receives such notice (the “Remedial Period”), and (3) Executive actually
terminates employment within thirty (30) days after the expiration of the
Remedial Period and before the Company remedies such condition.

(d)            Subject to Section 3.3(b), Severance Payments to which Executive
becomes entitled under Sections 3.3(a)(i) and (ii) shall be made to Executive in
approximately equal installments through the Company’s regularly scheduled
payroll during the six (6) or, if applicable, twelve (12) month period
immediately following Executive’s date of termination. Severance Payments shall
commence on the first regularly scheduled payroll date following the date on
which Executive’s Release becomes effective; provided, however, that if the
maximum period during which Executive can consider and revoke the Release begins
in one calendar year and ends in the subsequent calendar year, payments shall
not be made or commence to be made until the later of the effective date of
Executive’s Release and the first business day of such subsequent calendar year,
regardless of when Executive’s Release becomes effective. The first such
Severance Payment shall include payment of all amounts that otherwise would have
been paid under Sections 3.3(a)(i) and (ii) prior to such date had such payments
commenced as of the first regularly scheduled payroll date occurring immediately
after Executive’s date of termination, and any payments made thereafter shall
continue as provided herein. Notwithstanding the foregoing, if any payments and
benefits payable pursuant to Section 3.3(a) constitute a “deferral of
compensation” subject to Code Section 409A (after taking into account, to the
maximum extent possible, any applicable exemptions), then the applicable
provisions of Section 13 shall apply.

- 4 -

 

3.4 Code Section 280G

(a)            Notwithstanding anything in this Agreement to the contrary, in
the event that Executive becomes entitled to receive or receives any payment or
benefit under this Agreement or under any other plan, agreement or arrangement
with the Company, any person whose actions result in a Change in Control or any
other person affiliated with the Company or such person (all such payments and
benefits being referred to herein as the “Total Payments”) and it is determined
that any of the Total Payments will be subject to any excise tax pursuant to
Code Section 4999, or any similar or successor provision (the “Excise Tax”), the
Company shall pay to Executive either (1) the full amount of the Total Payments
or (2) an amount equal to the Total Payments, reduced by the minimum amount
necessary to prevent any portion of the Total Payments from being an “excess
parachute payment” (within the meaning of Code Section 280G) (the
“Capped Payments”), whichever of the foregoing amounts results in the receipt by
Executive, on an after-tax basis, of the greatest amount of Total Payments
notwithstanding that all or some portion of the Total Payments may be subject to
the Excise Tax. For purposes of determining whether Executive would receive a
greater after-tax benefit from the Capped Payments than from receipt of the full
amount of the Total Payments, (i) there shall be taken into account any
Excise Tax and all applicable federal, state and local taxes required to be paid
by Executive in respect of the receipt of such payments and (ii) such payments
shall be deemed to be subject to federal income taxes at the highest rate of
federal income taxation applicable to individuals that is in effect for the
calendar year in which the effective date of the Change in Control occurs, and
state and local income taxes at the highest rate of taxation applicable to
individuals in the state and locality of Executive’s residence on the effective
date of the Change in Control, net of the maximum reduction in federal income
taxes that could be obtained from deduction of such state and local taxes (as
determined by assuming that such deduction is subject to the maximum limitation
applicable to itemized deductions under Code Section 68 and any other
limitations applicable to the deduction of state and local income taxes under
the Code).

(b)            All computations and determinations called for by this Section
3.4 shall be made by a reputable independent public accounting firm or
independent tax counsel appointed by the Company (the “Firm”). All
determinations made by the Firm under this Section 3.4 shall be conclusive and
binding on both the Company and Executive, and the Firm shall provide its
determinations and any supporting calculations to the Company and Executive
within ten (10) business days after Executive’s employment terminates under any
of the circumstances described in Section 3.3, or such earlier time as is
requested by the Company. For purposes of making its determinations under this
Section 3.4, the Firm may rely on reasonable, good faith interpretations
concerning the application of Code Sections 280G and 4999. The Company and
Executive shall furnish to the Firm such information and documents as the Firm
may reasonably request in making its determinations. The Company shall bear all
fees and expenses charged by the Firm in connection with its services.

- 5 -

 

(c)            In the event that Section 3.4(a) applies and a reduction is
required to be applied to the Total Payments thereunder, the Total Payments
shall be reduced by the Company in its reasonable discretion in the following
order: (1) reduction of any Total Payments that are subject to Code Section 409A
on a pro-rata basis or such other manner that complies with Code Section 409A,
as determined by the Company, and (2) reduction of any Total Payments that are
exempt from Code Section 409A.

4. ASSIGNMENT

This Agreement is personal to Executive and shall not be assignable by
Executive. The Company may assign its rights hereunder to (a) any other
corporation or entity resulting from any merger, consolidation or other
reorganization to which the Company is a party; (b) any other corporation,
partnership, association or other person to which the Company may transfer all
or substantially all of the assets and business of the Company existing at such
time; or (c) any subsidiary, parent or other affiliate of the Company. All of
the terms and provisions of this Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

5. AMENDMENTS IN WRITING

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and Executive.

6. NOTICES

Every notice relating to this Agreement shall be in writing and shall be given
by personal delivery, by a reputable same-day or overnight courier service
(charges prepaid), by registered or certified mail (postage prepaid, return
receipt requested) or by facsimile to the recipient with a confirmation copy to
follow the next day to be delivered by personal delivery or by a reputable
same-day or overnight courier service to the appropriate party’s address or fax
number below (or such other address and fax number as a party may designate by
notice to the other parties):

 

If to the Company:   255 S. King Street, Suite 1800   Seattle, WA 98104   Attn:
General Counsel If to Executive:   Address on record at the Company

- 6 -

 

7. APPLICABLE LAW

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.

8. ENTIRE AGREEMENT

This Agreement, on and as of the Effective Date, constitutes the entire
agreement between the Company and Executive with respect to the subject matter
hereof, and all prior or contemporaneous oral or written communications,
understandings or agreements between the Company and Executive with respect to
such subject matter are hereby superseded in their entirety, except as otherwise
provided herein.

9. SEVERABILITY

If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

10. WAIVERS

No delay or failure by any party hereto in exercising, protecting, or enforcing
any of its rights, titles, interests, or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest, or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

11. HEADINGS

All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

12. COUNTERPARTS

This Agreement, and any amendment or modification entered into pursuant to
Section 5, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.

- 7 -

 

13. CODE SECTION 409A

The Company makes no representations or warranties to Executive with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under Code
Section 409A, and no provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
from Executive or any other individual to the Company or any of its affiliates.
Executive, by executing this Agreement, shall be deemed to have waived any claim
against the Company and its affiliates with respect to any such tax, economic or
legal consequences. However, the parties intend that this Agreement and the
payments and benefits provided hereunder be exempt from the requirements of Code
Section 409A, and the rules and regulations issued thereunder, to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay
plan exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Code Section 409A is applicable to this Agreement, the
parties intend that this Agreement and any payments and benefits hereunder
comply with the deferral, payout and other limitations and restrictions imposed
under Code Section 409A so as to avoid the imputation of any tax, penalty or
interest under Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement shall be construed, interpreted, operated and
administered in a manner consistent with such intentions. Without limiting the
generality of the foregoing, and notwithstanding any other provision of this
Agreement to the contrary:

(a)            To the extent Code Section 409A is applicable to this Agreement,
a termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder (a “Separation from Service”), and, for
purposes of any such provision of this Agreement, references to “terminate,”
“termination,” “termination of employment,” “resigns” and like terms shall mean
Separation from Service.

(b)            If Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of Executive’s Separation
from Service, Executive shall not be entitled to any payment or benefit on
account of Executive’s Separation from Service, until the earlier of (1) the
date that is six (6) months after Executive’s Separation from Service for any
reason other than death or (2) the date of Executive’s death. The provisions of
this Section 3(b) shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A on
Executive. Any amounts otherwise payable to Executive upon or in the six (6)
month period following Executive’s Separation from Service that are not so paid
by reason of this Section 13(b) shall be paid (without interest) as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after Executive’s Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of Executive’s death).

(c)            Each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement, including, without limitation, under Section 3.3, shall be treated as
a right to a series of separate and distinct payments.

(d)            With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits (except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Treasury
Regulation Section 1.409A-1(b)), (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (ii) such payment shall be made within
thirty (30) days following the submission of appropriate documentation required
by the Company and in no event later than the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.

- 8 -

 

14.            EMPLOYMENT TAXES

All payments made pursuant to this Agreement shall be subject to withholding of
all applicable income, employment and other taxes.

 

(Signature Page Follows)

- 9 -

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the date first set forth above. 

        EXECUTIVE:         /s/ Ross Tennenbaum               Ross Tennenbaum    
    COMPANY:         AVALARA, INC.         By: /s/ Alesia Pinney              
Name:   Alesia Pinney               Title: EVP, General Counsel and
Secretary            

- 10 -

 

Appendix A

Definitions

 

Capitalized terms used below that are not defined in this Appendix A have the
meanings set forth in the Executive Employment Agreement (the “Agreement”) to
which this Appendix A is attached. As used in the Agreement,

1.            “Cause” means the occurrence of one or more of the following
events:

(i)             Executive’s gross negligence with respect to the business and
affairs of the Company;

(ii)            Executive’s willful disregard or neglect of Executive’s duties,
including Executive’s violation of any material Company policy that continues
for a period of ten (10) days following written notice thereof by the Company to
Executive;

(iii)           Executive’s act, or omission to act, intended to cause harm or
damage to the business, property, operations, financial condition or reputation
of the Company;

(iv)           Executive’s material breach of any of the provisions of any
written agreement between Executive and the Company that is not cured, to the
extent susceptible to cure, within thirty (30) days after the Company has given
written notice to Executive describing such breach;

(v)            Executive’s commission of any act of embezzlement, fraud, theft
and/or financial dishonesty with respect to the Company, including without
limitation misappropriation of funds, properties and/or assets;

(vi)           Executive’s breach of Executive’s fiduciary obligations, or
disloyalty, to the Company;

(vii)          Executive’s material breach of the Proprietary Information and
Inventions Agreement between Executive and the Company; or

(viii)         Executive’s conviction of, or plea of guilty or nolo contendere
to, a felony or a crime involving theft, fraud, dishonesty, misrepresentation or
sexual harassment.

The existence or non-existence of Cause shall be determined in good faith by the
Company’s Board of Directors.

2.            “Change in Control” has the meaning of “Change in Control” as
defined in the Company’s 2018 Equity Incentive Plan.

3.            “Code” means the Internal Revenue Code of 1986, as amended.

4.            “Effective Date” has the meaning set forth in Section 1.3 of the
Agreement.

A- 1

 

5.            “Good Reason” means, without Executive’s express, written consent:

(i)             any material breach by the Company of the Agreement;

(ii)            a material reduction in Executive’s level of responsibility,
duties or authority;

(iii)           a material reduction in Executive’s then-in-effect base salary
(other than a reduction that is equal in percentage to, or smaller than, that
imposed upon other executives in the Company); or

(iv)           relocation of Executive’s principal office to a location more
than fifty (50) miles from Executive’s then-current principal office.

6.            “Severance Payments” has the meaning set forth in Section
3.3(a)(iv) of the Agreement.

7.            “Successor Company” means the surviving company or successor
company (or parent company thereof) in connection with a Change in Control.
References to “Company” in the Agreement with respect to Severance Payments
payable following a qualifying termination of employment following a Change in
Control shall also include a Successor Company, as applicable. 

A- 2

 

Appendix B

Form of Washington Release

In consideration for the payments and benefits to be provided pursuant to
Section 3.3 of the Executive Employment Agreement (“Agreement”) entered into by
and between _____________ (“Executive”) and Avalara, Inc., a Washington
corporation (the “Company”), with an effective date of _________, 20__,
Executive agrees to the following:

(a)             Executive represents that Executive has not filed any
complaints, charges or lawsuits against the Company with any governmental agency
or any court or before any arbitrator. To the extent prohibited by law, this
paragraph does not prevent Executive from filing a charge or complaint or
participating in government investigations. Nothing in this Release (this
“Release”) is intended to or will be used in any way to limit Executive’s rights
to communicate with a governmental agency, as provided for, protected under or
warranted by applicable law. By signing this Release, Executive is waiving
Executive’s right to recover any individual relief (including back pay, front
pay, reinstatement or other legal or equitable relief) in any charge, complaint,
or lawsuit or other proceeding brought by Executive or on Executive’s behalf by
any third party, except for any right Executive may have to receive a payment
from a governmental agency (and not the Company) for information provided to the
governmental agency. Executive understands that he may not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (1) is made (x) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (y)
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.

(b)           Executive expressly waives all claims against the Company and
releases the Company, and any of the Company’s past, present or future parent,
affiliated, related, and/or subsidiary entities, and all of the past and present
directors, shareholders, officers, general or limited partners, employees,
agents, and attorneys, and agents and representatives of such entities, and
employee benefit plans in which Executive is or has been a participant by virtue
of his or her employment with the Company (collectively, the “Releasees”), from
any claims that Executive may have against the Company or the Releasees. It is
understood that this Release includes, but is not limited to, any claims arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever, (1) Executive’s employment with the Company or its
subsidiaries or the termination thereof or (2) Executive’s status at any time as
a holder of any securities of the Company, including any claims for wages, stock
or stock options, employment benefits or damages of any kind whatsoever arising
out of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, any legal restriction on the Company’s right to
terminate employment, or any federal, state or other governmental statute or
ordinance, including, without limitation, the Employee Retirement Income
Security Act of 1974, Title VII of the Civil Rights Act of 1964, the federal Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Washington Law Against Discrimination Act, the
Washington Family and Parental Leave Act, or any other legal limitation on the
employment relationship; provided, however, notwithstanding anything to the
contrary set forth herein, that this Release shall not extend to (i) benefit
claims under employee pension benefit plans in which Executive is a participant
by virtue of Executive’s employment with the Company or its subsidiaries or to
benefit claims under employee welfare benefit plans for occurrences (e.g.,
medical care, death, or onset of disability) arising after the execution of this
Release by Executive, (ii) Executive’s rights to severance pay and benefits
under the Agreement; (iii) any claims Executive may have for indemnification
pursuant to law, contract or Company policy, (iv) any claims for coverage under
any applicable directors’ and officers’ insurance policy in accordance with the
terms of such policy, or (v) any claims arising from events that occur after the
date Executive signs this Release.

B- 1

 

Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). Executive understands and
warrants that Executive has been given a period of twenty-one (21) days to
review and consider this Release or forty-five (45) days if Executive’s
termination is part of a group reduction in force. Executive further warrants
that Executive understands that, with respect to the release of age
discrimination claims only, Executive has a period of seven (7) days after
execution of this Release to revoke the release of age discrimination claims by
notice in writing to the Company.

EXECUTIVE ACKNOWLEDGES ALL OF THE FOLLOWING:

(A)            I HAVE CAREFULLY READ AND HAVE VOLUNTARILY SIGNED THIS RELEASE;

(B)            I FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS RELEASE,
INCLUDING THE WAIVER OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT;
AND

(C)            PRIOR TO SIGNING THIS RELEASE, I HAVE BEEN ADVISED OF MY RIGHT TO
CONSULT, AND HAVE BEEN GIVEN ADEQUATE TIME TO REVIEW MY LEGAL RIGHTS, WITH AN
ATTORNEY OF MY CHOICE. 



    Executive Signature     Executive Name (Print)     Date

B- 2